Title: To George Washington from William Heath, 15 December 1780
From: Heath, William
To: Washington, George


                        
                            Dear General
                            Garrison West Point Decr 15th 1780
                        
                        I some days since signifyed to Colonel Hazen, your opinion respecting the Arrest of Major Reid—I this morning
                            received his answer; Coppy of which I take the liberty to enclose.
                        We are now turning our attention to the salting a quantity of the Beef in bulk at this Post—Colonel Hay has
                            also proposed its being done in hutts, at the Connecticutt & New Hampshire Quarters. The obstacles are the want of
                            boards or planks, for erecting & secureing proper places—The materials cannot be procured here—A quantity of
                            boards &c. expected here, have been stopped at New Windsor, or New Burgh—Perhaps they are wanted as much there as
                            here—if they are not I wish a part of them might be spared, to compleat the Store; as the Beef Cattle are every day
                            wasteing, & the Season nearly arrived, when it will be very difficult, if possible to execute the business. I have
                            the honor to be With the greatest respect Your Excellencys Most Obedient Servant
                        
                            W. Heath
                        
                     Enclosure
                                                
                            
                                 14 December 1780
                            
                            Extract of a letter from Colonel Hazen dated Fish Kill 14th December 1780
                            I have received your letter of the 12th current and observe the Contents with respect to Major Reids
                                Arrest. The charges against him are of such a nature that I cannot withdraw the Arrest—nor are the Witnesses all here
                                that will be wanted in support of the charges—I wish not to add to Major Reids misfortune by prolonging the time of
                                his confinement—But at the same time his conduct has been such in the regiment (tho undiscovered) that merits but
                                little indulgence in his present situation, which unavoidably in me he has plunged himself into—It is unnecessary if
                                not improper for me at this time to enter into a detail of facts & circumstances with respect to Major Reids
                                arrest; but thus much I may venture to say, that should your honor suppose I am warranted in the charges exhibited
                                against him, his present sufferings are not severe. if otherwise I conceive I have fixed a crime on myself, which I
                                hope not even to be guilty of. The time that I at first mentioned to your honor, for Major Reids tryal, was the latter
                                end of this, or the beginning of the next month; which is drawing near—Sooner I am affraid the evidences will not be
                                ready, as some of the witnesses are at a distance, and other kinds of testimony are now in Congress. I have taken
                                every necessary precaution to have them all here by the time proposed, & hope I shall not be disappointed.
                        
                        
                    